DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 3-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0229448 A1) in view of Li et al (US 2009/0273594 A1) and Iwasaki et al (US 2012/0105515 A1).
As to claim 1: Lin discloses an apparatus (Fig. 2, an apparatus; Abstract) comprising: 
a first light source to illuminate a display (Figs. 2-10, “a first light source 151” to illuminate “a display 100”; Abstract); 
a second light source to illuminate the display (Figs. 2-10, “a second light source 152” to illuminate the display; Abstract); 
a storage to store data regarding a decay curve of the first light source and the second light source and to store usage data regarding a use of the first light source and a use of the second light source (Figs. 2-10, “a storage 13” to store data regarding a decay curve of the first light source and the second light source and to store usage data regarding a use of the first light source and a use of the second light source; ¶0023-0024, 0029-0047, 0050-0053); and 
a controller to control a first light intensity of the first light source and to control a second light intensity of the second light source, wherein the control is based on the decay curve, and the usage data (Figs. 2-10, “a controller 12” to control a first light intensity of the first light source and to control a second light intensity of the second light source, wherein the control is based on the decay curve, and the usage data; ¶0011-0015, 0029-0052).

Lin and Li do not expressly disclose the controller includes a pulse-width modulator. However, Iwasaki teaches an apparatus comprises a controller comprises a pulse-width modulator for controlling a duration of cycle of the pulse-width modulation for controlling a brightness of a backlight (Figs. 1-2, 5, an apparatus comprises “a controller 14” comprises “a pulse-width modulator 24”, wherein the controller controls a duration of cycle of the pulse-width modulation for controlling a brightness of “a backlight 10”; Abstract, ¶0008-0009, 0026, 0038-0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Li to includes a pulse-width modulator into the controller, such that the 
As to claim 3: Lin discloses a backlight, wherein the backlight comprises the first light source and the second light source (Fig. 2, “a backlight 100” comprises the first light source 151 and the second light source 152).
As to claim 4: Lin discloses the backlight includes a light guide panel, and the first light source and the second light source are oriented along a side edge of the light guide panel (Fig. 2, the backlight includes a light guide panel 100, and the first light source and the second light source 151-152 are oriented along a side edge of the light guide panel). 
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior art Iwasaki further discloses claim limitation of a pulse-width modulator coupled to the first light source to generate a pulse wave (Figs. 1-2, “a pulse-width modulator 24” coupled to the first light source 10 to generate a pulse wave). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 6: Claim 6 is another version of claim 1. The combination of the prior arts Lin, Li, and Iwasaki discloses an apparatus (Lin: Figs. 2-10, an apparatus; Abstract; Li: Figs. 2-3, an apparatus; Abstract; Iwasaki: Figs. 1-2, “an apparatus 1”; Abstract) comprising: 

a first light source; (Lin: Figs. 2-10, “a first light source 151”; Li: Figs. 1-2, the plurality of light emitting devices includes a first light source; Abstract; Iwasaki: Figs. 1-2, the backlight includes a plurality of light sources including a first light source); 
and a second light source (Lin: Figs. 2-10, “a second light source 152”; Li: Figs. 1-2, the plurality of light emitting devices includes a second light source; Abstract; Iwasaki: Figs. 1-2, the backlight includes the plurality of light sources including a second light source); 
a controller coupled to the backlight to control a first light intensity of the first light source and to control a second light intensity of the second light source (Li: Figs. 2-10, “a controller 12” coupled to the backlight to control a first light intensity of the first light source and to control a second light intensity of the second light source; ¶0011-0015, 0029-0052; Lin: Figs. 1-2, a controller coupled to the backlight to control a first light intensity of the first light source and to control a second light intensity of the second light source; Abstract, ¶0009-0010, 0014-0025; Iwasaki: Figs. 1-2, “a controller 14” coupled to the backlight to control a first light intensity of the first light source and to control a second light intensity of the second light source; Abstract, ¶0008-0009, 0026, 0038-0044); and 
a storage coupled to the controller, wherein the storage is to store a decay curve for the first light source and the second light source, a first usage amount of the first light source, and a second usage amount of the second light source, wherein the first 
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior art Iwasaki further disclose claim limitation of the pulse-width modulator coupled to the controller and the first light source, the controller to control the first light intensity via the pulse-width modulator (Iwasaki: Figs. 1-2, the pulse-width modulator 24 coupled to the controller 23 and the first light source 10, the controller to control the first light intensity via the pulse-width modulator). In addition, the same motivation is used as the rejection of claim 9.  

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0229448 A1) in view of Li et al (US 2009/0273594 A1) and Iwasaki et al (US 2012/0105515 A1), hereinafter Lins as applied to claims 1, 6 above, and further in view of PARK et al (US 2017/0287381 A1).
As to claim 2: Lins does not expressly disclose the first light source is to illuminate a first section of the display, the second light source is to illuminate a second section of the display, a first image is to be displayed on the first section of the display based on the video signal, a second image is to be displayed on the second section of the display based on the video signal, and the first light intensity is higher than the second light intensity based on a brightness of the first image being higher than a brightness of the second image. However, Park teaches an apparatus comprises a first light source is to illuminate a first section of the display, the second light source is to illuminate a second section of the display, a first image is to be displayed on the first section of the display based on the video signal, a second image is to be displayed on the second section of the display based on the video signal, and the first light intensity is higher than the second light intensity based on a brightness of the first image being higher than a brightness of the second image (Figs. 1, 12, an apparatus comprises “a first light source L1” is to illuminate “a first section of the display DA1”, “a second light source L2” is to illuminate “a second section of the display DA2”, a first image is to be displayed on the first section of the display based on a video signal, a second image is to be displayed on the second section of the display based on the video signal, and the first light intensity is higher than the second light intensity based on a brightness of the first image being higher than a brightness of the second image; ¶0022-0023, 0169-
As to claim 7: Claim 7 is another version of claim 2. The prior art Park further discloses claim limitation of the first light source corresponds to a first zone of the backlight, the second light source corresponds to a second zone of the backlight, the controller is to receive a signal indicating a first target light intensity of the first zone and a second target light intensity of the second zone, the first target light intensity being greater than the second target light intensity, and the controller is to control the first light intensity to be greater than the second light intensity in response to receipt of the signal (Figs. 1, 12, the first light source L1 corresponds to a first zone of the backlight BLU, the second light source L2 corresponds to a second zone of the backlight BLU, the controller CTR is to receive a signal indicating a first target light intensity of the first zone and a second target light intensity of the second zone, the first target light intensity being greater than the second target light intensity, and the controller is to control the .

Claim(s) 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0229448 A1) in view of Li et al (US 2009/0273594 A1), Iwasaki et al (US 2012/0105515 A1), and PARK et al (US 2017/0287381 A1). 
As to claim 11: Claim 11 is a method claim of claims 1-2. The combination of the prior arts Lin, Li, Iwasaki, Watanabe, and Kim disclose a method (Lin: Figs. 2-10, a method; Abstract, ¶0020-0022; Lin: Figs. 1-2, a method; Abstract; Iwasaki: Figs. 1-2, ¶0019; Park: Figs. 1, 12, a driving method; ¶0022-0023) comprising: 
controlling a light intensity of a first light source based on a decay curve, a first usage data, and a video signal, the first light source corresponding to a first section of a display, the display to display an image corresponding to the video signal (Lin: Figs. 2-10, a light intensity of a first light source 151; Abstract, ¶0009-0010, 0014-0025; Li: Figs. 1-2, ¶0009-0010, 0014-0025; Iwasaki: Fig. 1-2, controlling a light intensity of a first light source based on a first usage data, a video signal, and a display to display an image corresponding to the video signal; ¶0019, 0028; Park: Figs. 1, 12, “a first light source L1” corresponding to “a first section DA1” of “a display DP”, the display to display an image corresponding to the video signal; ¶0022-0023);  
controlling a light intensity of a second light source based on the decay curve, a second usage data and the video signal, the second light source corresponding to a second section of the display (Lin: Figs. 2-10, a light intensity of a second light source 
updating the first usage data based on the controlling the light intensity of the first light source (Lin: Figs. 2-10, Abstract, ¶0009-0010, 0014-0025; Li: Figs. 1-2, ¶0009-0010, 0014-0025; claim1, wherein “the counter add the value to the accumulated charge and stored in the storage” represents updating the first usage data based on the controlling the light intensity of the first light source; Iwasaki: Figs. 1-2, updating the first usage data based on the controlling the light intensity of the first light source based on a PWM duty table);
updating the second usage data based on the controlling the light intensity of the second light source (Lin: Figs. 2-10, Abstract, ¶0009-0010, 0014-0025; Li: Figs. 1-2, ¶0009-0010, 0014-0025; Iwasaki: Figs. 1-2, updating the second usage data based on the controlling the light intensity of the second light source based on a PWM duty table); 
determining that a decay of the first light source is greater than a decay threshold based on the decay curve and the second usage data (Lin: Fig. 6 shows determining that “a decay of the first light source 151” is greater than “a decay threshold 62” based on “the decay curve and the second usage data 63”; ¶0043-0044); and 
adjusting the controlling of the light source intensity of the second light source to a lower light intensity in response to the determination (Lin: Figs. 6-7, adjusting the controlling of the light source intensity of the second light source 152 to a lower light 
As to claim 13: Claim 13 is a dependent claim of claim 11. The prior arts Lin and Li further disclose claim limitation of calculating the first usage data based on a current signal supplied to the first light source and a voltage signal supplied to the first light source (Lin: Figs. 2-10, Abstract, ¶0009-0010, 0014-0025; Li: Figs. 1-2, ¶0009-0010, 0014-0025; Iwasaki: Figs. 1-2, Abstract, ¶0047). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 14: Claim 14 is a dependent claim of claim 11. The prior arts Li and Iwasaki further discloses claim limitation of the voltage signal comprises a pulse wave (Li: Figs. 1-2, ¶0015; Iwasaki: Figs. 1-2, Abstract, ¶0004, 0009). In addition, the same motivation is used as the rejection of claim 14. 
As to claim 15: Claim 15 is a dependent claim of claim 11. The combination of the prior arts Lin, Li, and Iwasaki further disclose claim limitation of controlling the light intensity of the first light source causes the first light source to be off, based on the video signal, at the same time that controlling the light intensity of the second light source causes the second light source to be on, based on the video signal (Lin: Figs. 2-10, Abstract, ¶0009-0011, 0014-0025; Li: Figs. 1-2, ¶0005-0010, 0014-0025; Iwasaki: Figs. 1-2, ¶0009, 0042, claim 1). In addition, the same motivation is used as the rejection of claim 15.
 
Response to Arguments
Applicant’s arguments filed on November 5, 2021 have been fully considered but are moot in view of new ground(s) rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIN LI/
Primary Examiner, Art Unit 2693